DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Priority
The applicant has claimed priority to provisional 61/698,599 with a filing date of 09/08/2012. The claims 21 and 32 contain the limitations “adding a removable light-emitting identifier feature to each of the surgical instruments immediately before the procedure…” The specification of provisional 61/698,599 does state that the light-emitting identifier feature can be added before the procedure but doesn’t specify that it has to be immediately before the procedure. Therefore, it appears to the examiner that the priority date for these claims 21, 23, 25-26, 28-31 and 33-43 is the filing date of the instant application 07/15/2019.
Response to Amendment
This office action is responsive to the amendment filed on October 10, 2022.  As directed by the amendment: claim(s) 19, 21, 23, 28, and 32 have been amended, claim(s) 1-18, 22, 24, 27, and 31 have been cancelled, and claim(s) 40-43 have been added. Thus, claims 19-21, 23, 25-26, 28-30, and 32-43 are currently pending in the application.
Response to Arguments
Applicant’s arguments, filed on October 10, 2022, with respect to claims 19-21, 23, 25-26, 28-30, and 32-43  have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 25-26, 28-31 and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 32 contain the limitation “adding a removable light-emitting identifier feature to each of the surgical instruments immediately before the procedure…” The instant specification does detail that the identifier feature is added before the procedure on pg. 12 l. 11-14. However, the instant specification fails to define the timeframe which defines “immediately before” and the instant specification doesn’t utilize the phrase or the word immediately at all. Therefore, it appears the applicant is trying to claim new matter than is not supported by the instant specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-26, 28-31 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 32 contain the limitation “adding a removable light-emitting identifier feature to each of the surgical instruments immediately before the procedure…” It is unclear to the examiner what is defined as immediately before as it is not defined in the instant specification. Is immediate before right before the surgical instrument is used as in attached then used (~1 second before use) or would it be immediately before the entire procedure (~1 hour or ~2 hours before use)? It is well known in the art that typically medical staff other than the actual surgeon would usually “prepare” the instruments for use for a surgeon and this is typically done immediately before the procedure. Therefore, the examiner has understood this to mean that the removable light-emitting identifier feature is added anytime before the procedure as that is what is supported in the instant specification as detailed on pg. 12 l. 11-14.
Claim 42 recites the limitation "the handpiece" and “the knob” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball (US 2013/0253480 A1) in view of Abele (US 5,190,541) and Dein (US 2009/0317002 A1).
Regarding claim 19, Kimball discloses a method for performing a laparoscopic procedure within a patient’s body, comprising: introducing a tool tip on a distal end of a surgical instrument into a surgical space within the patient’s body (e.g. [0061]); and while the tool tip is in the surgical space, observing an identifier feature on one of the tool tip and the distal end of the surgical instrument to identify the type of tool tip (e.g. [0066] the shafts and/or end effectors may include color codes to distinguish the various types). Kimball is silent regarding introducing a laparoscope through a trocar or port into the surgical space; and after introducing the laparoscope, while the tool tip is in the surgical space, observing the identifier feature, and the identifier feature being a light-emitting identifier feature.
However, Abele discloses a surgical instrument and method introducing a laparoscope through a trocar into the surgical space (e.g. Fig 7:90 col 7 lines 29-42); and after introducing the laparoscope, while the tool tip is in the surgical space, observing the identifier feature/tools (e.g. Fig 7:90 col 1 lines 11-14 the laparoscope allows the surgical site to be viewed as well as the instruments that are inserted into the surgical space and any identifying features on these tools).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Abele of introducing a laparoscope through a trocar into the surgical space and after introducing the laparoscope, while the tool tip is in the surgical space, observing the identifier feature/tools for the purpose of giving the surgeon better visualization of the surgical site.
Additionally, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a surgical instrument is a light-emitting identifier feature and observing it while the tool tip is in the surgical space (e.g. [0072] luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Dein wherein the identifier feature is a light-emitting identifier feature that can be observed while the tool tip is in the surgical space for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. [0072]).
Regarding claim 20, modified Kimball discloses wherein observing a light-emitting identifier feature comprises: identifying that the surgical instrument has the wrong type of tool tip; removing the surgical instrument from the surgical space; introducing a tool tip of a second surgical instrument into the surgical space; and using the tool tip of the second surgical instrument to perform one or more steps of the laparoscopic procedure (e.g. Kimball [0066]). Kimball discloses that certain procedures will require the user to change between various shafts lengths and types of end effectors. Therefore, once the user has identified that the instrument has the wrong type of tool tip to perform the next step of the surgery, the shafts and/or end effectors can be swapped of changed out to utilize a different shaft or end effector.  
Claims 21, 23, 26, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball (US 2013/0253480 A1) in view of Tethrake (US 2006/0186210 A1) and Dein (US 2009/0317002 A1).
Regarding claim 21, Kimball discloses a method of performing a laparoscopic procedure within a patient’s body, comprising: introducing a tool tip on a distal end of a surgical instrument into a surgical space within the patient’s body (e.g. [0061]); and, while the tool tip is in the surgical space, observing an identifier feature on the surgical instrument to identify the type of tool tip (e.g. [0066] the shafts and/or end effectors may include color codes to distinguish the various types). Kimball is silent regarding adding a removable light-emitting identifier feature on a proximal end of a surgical instrument immediately before the procedure.
However, Tethrake discloses a method utilizing a removable sleeve-type RFID tag and adding it on a proximal end of a surgical instrument immediately before the procedure (e.g. [0016]-[0021]; [0034]; [0037]-[0038] the user adds the RFID tag before the utilization of the surgical tool/instrument in the harsh environments includes a sterilized surgical environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Tethrake to utilize a removable sleeve-type RFID tag and adding it on a proximal end of a surgical instrument immediately before the procedure for the purpose of utilizing an identifier than withstand the rigors of sterilization and other harsh environments (e.g. [0016]; [0037]-[0038).
Furthermore, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a surgical instrument is a light-emitting identifier feature and observing it while the tool tip is in the surgical space (e.g. [0072]-[0073] luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Dein wherein the identifier feature is also a light-emitting identifier feature and observing it while the tool tip is in the surgical space for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. [0072]).
Regarding claim 23, modified Kimball discloses further comprises observing the identified feature to facilitate identification of the tool tip while the instrument is on a tool tray or being handled outside the patient’s body (e.g. Kimball [0066] the shaft of the instrument can be seen on the tool tray or while being handled outside the patient’s body).
Regarding claim 26, modified Kimball discloses wherein the identifier feature comprises luminescent material (e.g. Dein [0072] luminescent marker labels).
Regarding claim 28, modified Kimball discloses wherein the tool tip is introduced into the surgical space during a robotic surgical procedure (e.g. Kimball [0037] details that the system can be utilized as part of a robotic surgical procedure).
Regarding claim 29, modified Kimball is silent regarding wherein the tool tip is introduced robotically by a surgeon who is not in an operating room with the patient. However, it is well known to a person of ordinary skill in the art that robotic surgical procedures do not always require the surgeon to be in the operating room with the patient. Furthermore, there are two option for the utilizing a robotic surgical procedure (1) for the surgeon to be in the room or (2) for the surgeon to not be in the operating room.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize one of the two options and would encompass the surgeon not being in the operating room with the patient.
Regarding claim 30, modified Kimball discloses further comprising using the tool tip to perform one or more steps of the laparoscopic procedure (e.g. Kimball [0066] discloses the system may utilize certain shafts and end-effectors to perform laparoscopic surgery/procedures).
Regarding claim 42, modified Kimball discloses wherein the light-emitting identifier feature is added to one of the handpiece and the knob of the surgical instrument (e.g. Tethrake [0016]-[0021]; [0034]; [0037]-[0038] the RFID tag can be applied to devices and portions of differing sizes within the elastic limits of the tag including the handles and knobs).
Regarding claim 43, further comprising removing the light-emitting identifier feature from the surgical instrument after the procedure  (e.g. Tethrake [0016]-[0021]; [0034]; [0037]-[0038] the system utilizes a removable tag that can be removed after use).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Tethrake and Dein as applied to claim 21 above, and further in view of Birkenbach (US 2007/0263375 A1).
Regarding claim 25, modified Kimball is silent regarding wherein each of the identifier features comprises a light-emitting diode.
However, Birkenbach discloses a medical marker mean wherein it is known that the use of identifier features comprises a light-emitting diode is well-known in the art (e.g. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified method of Kimball to incorporate the teachings of Birkenbach wherein the identifier features comprises a light-emitting diode for the purpose of utilizing a known identifier in the art.
Claims 32-35, 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Flesher (US 203/0163219 A1) and Dein.
Regarding claim 32, Kimball discloses a method for performing a laparoscopic procedure within a patient’s body, comprising: providing a surgical instrument (e.g. [0034]-[0035] Fig 2:50), each instrument comprising a shaft including a proximal end and a distal end sized for introduction into a patient’s body (e.g. Fig 2:70), a tool tip on the distal end including an end effector (e.g. Fig 2:80), a handpiece on the proximal end (e.g. Fig 2:60), and an identifier feature to identify one of a type and a class of the end effector of each of the surgical instruments (e.g. [0066] the shafts and/or end effectors may include color codes to distinguish the various types); introducing a tool tip of a first instrument into a surgical space within the patient’s body (e.g. [0061]); and while the tool tip is in the surgical space, observing the identifier feature on the first instrument to identify the type of tool tip to identify one of a type and a class of the end effector on the first instrument (e.g. [0066]). 
Kimball is silent regarding providing a set of surgical instruments, and adding a removable light emitting identifier feature to each of the surgical instruments immediately before the procedure.
It is the examiner’s stance the providing a set of surgical instruments, is merely a duplication of parts. Where a reference discloses one of the duplicate parts, and such parts do not necessarily result in a new and unexpected result, that the reference does not disclose the plurality of parts the recited plurality is of no significance as the reference meets the claim.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
However, if the applicant disagrees, Flesher discloses a method and apparatus for performing standard operating procedure in which it manages a plurality of removable attachable tools for the user (e.g. abstract; [0020]; Fig 1).
Additionally, Tethrake discloses a method utilizing a removable sleeve-type RFID tag and adding it on a proximal end of a surgical instrument immediately before the procedure (e.g. [0016]-[0021]; [0034]; [0037]-[0038] the user adds the RFID tag before the utilization of the surgical tool/instrument in the harsh environments includes a sterilized surgical environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Tethrake to utilize a sleeve-type RFID tag and adding it on a proximal end of a surgical instrument immediately before the procedure for the purpose of utilizing an identifier than withstand the rigors of sterilization and other harsh environments (e.g. [0016]; [0037]-[0038).
Furthermore, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a surgical instrument is a light-emitting identifier feature (e.g. [0072] luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Flesher and Dein to provide a set of surgical instruments and wherein the identifier feature is a light-emitting identifier feature for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. Dein [0072]).
Regarding claim 33, modified Kimball discloses wherein the surgical instruments of the set include end effectors selected from two or more of a pair of scissors, a dissector, a set of forceps, a grasper, a needle holder, and a coagulator (e.g. [0001]; [0035]).
Regarding claim 34, modified Kimball discloses wherein the identifier members have different colors for each of a pair of scissors, a dissector, a set of forceps, a grasper, a needle holder, and a coagulator (e.g. Kimball: [0066] Dein: [0072]-[0073]). While the art does not explicitly list out each and every type of tool, the prior art discloses that every tool has its own unique identifier.
Regarding claim 35, modified Kimball discloses wherein, after observing the identifier member on the first instrument, the method further comprises: identifying that the first instrument has the wrong type of tool tip; removing the first instrument from the surgical space; introducing a tool tip of a second instrument into the surgical space; and using the tool tip of the second instrument to perform one or more steps of the laparoscopic procedure (e.g. Kimball: [0066]). Kimball discloses that certain procedures will require the user to change between various shafts lengths and types of end effectors. Therefore, once the user has identified that the instrument has the wrong type of tool tip to perform the next step of the surgery, the shafts and/or end effectors can be swapped of changed out to utilize a different shaft or end effector.  
Regarding claim 37, modified Kimball discloses wherein each of the identifier features comprises luminescent material (e.g. Dein [0072] luminescent marker labels).
Regarding claim 38, modified Kimball discloses further comprising: introducing a tool tip of a second instrument into a surgical space within the patient’s body; and while the tool tip is in the surgical space, observing the identifier member of the second instrument to identify one of a type and a class of the end effector on the first instrument or to distinguish the first instrument from the second instrument (e.g. Kimball: [0066]; Dein: [0072]-[0073] Flesher: [0020]; Fig 1). The modified method of Kimball allow the user to maintain an organizational way of visualizing all of the utilized tools in the multi-tool system. 
Regarding claim 40, modified Kimball discloses wherein the light-emitting identifier feature is added on a proximal end of each of the surgical instruments (e.g. Tethrake [0016]-[0021]; [0034]; [0037]-[0038] the RFID tag can be applied to devices and portions of differing sizes within the elastic limits of the tag including the handles and knobs).
Regarding claim 41, further comprising removing the light-emitting identifier feature from the surgical instrument after the procedure  (e.g. Tethrake [0016]-[0021]; [0034]; [0037]-[0038] the system utilizes a removable tag that can be removed after use)).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Flesher, Tethrake and Dein as applied to claim 32 above, and further in view of Birkenbach (US 2007/0263375 A1).
Regarding claim 36, modified Kimball is silent regarding wherein each of the identifier features comprises a light-emitting diode.
However, Birkenbach discloses a medical marker mean wherein it is known that the use of identifier features comprises a light-emitting diode is well-known in the art (e.g. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified method of Kimball to incorporate the teachings of Birkenbach wherein the identifier features comprises a light-emitting diode for the purpose of utilizing a known identifier in the art.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Flesher, Tethrake and Dein as applied to claim 32 above, and further in view of Evans (US 2008/0243088 A1).
Regarding claim 39, Kimball is silent regarding wherein the identifier feature is provided on one of the handpiece, the proximal end of each surgical instrument, and a knob on the proximal end of each surgical instrument, wherein the identifier feature has a predetermined geometric cross-sectional shape configured to provide tactile confirmation of one of the type and the class of the end effector on the respective surgical instrument.
However, Evans discloses a radio frequency identification drug delivery device and monitoring system wherein the identifier feature is provided on one of the handpiece, the proximal end of each surgical instrument, and a knob on the proximal end of each surgical instrument, wherein the identifier feature has a predetermined geometric cross-sectional shape configured to provide tactile confirmation of one of the type and the class used (e.g. Fig 3b:114 [0055]-[0057]). While Evans doesn’t explicitly say that the identifier is used to identify the type and class of the end effector it is used for identification of a drug being used. Kimball already teaches the identifier used for the identification of the type and class of the end effector so this is a simple substitution of types of identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Kimball to incorporate the identifier of Evans wherein the identifier feature is provided on one of the handpiece, the proximal end of each surgical instrument, and a knob on the proximal end of each surgical instrument, wherein the identifier feature has a predetermined geometric cross-sectional shape configured to provide tactile confirmation of one of the type and the class of the end effector on the respective surgical instrument for the purpose of utilizing a different type of identifier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Skarbnik (US 2014/0074134 A1) details explicitly adding an identifier immediately before the procedure and removal after a surgical procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								November 3, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792